                                                                                                PS
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

TYRONE HOUSTON,
                                                   Plaintiff,         Case # 13-CV-6594-FPG

v.                                                                    DECISION AND ORDER

MICHAEL SHEAHAN, et al.,
                                                   Defendants.


                                    INTRODUCTION

       Pro se Plaintiff Tyrone Houston, an inmate confined at Sing Sing Correctional Facility,

brought this action pursuant to 42 U.S.C. § 1983 based on alleged violations of his civil rights

while he was confined at Five Points Correctional facility. ECF No. 1.

       On March 6, 2019, the Court granted Defendant Mewar’s summary judgment motion and

dismissed this case. ECF No. 123. Before the Court is Plaintiff’s motion for reconsideration of

that decision pursuant to Federal Rule of Civil Procedure 60(b). ECF No. 126. Plaintiff has also

objected to Defendant’s Bill of Costs. ECF Nos. 125, 127.

       For the reasons that follow, Plaintiff’s motion for reconsideration is DENIED and

Defendant’s Bill of Costs is GRANTED in full.

                                       DISCUSSION

I.     Motion for Reconsideration

        A court, in its discretion, can rescind or amend a final judgment or order due to: (1)

mistake, inadvertence, surprise, or excusable neglect; (2) newly-discovered evidence that could

not have been discovered with reasonable diligence; (3) fraud, misrepresentation, or misconduct

by an opposing party; (4) a void judgment; (5) a satisfied or discharged judgment; or (6) any other

reason justifying relief. Fed. R. Civ. P. 60(b).


                                                   1
       “Such a motion is generally not favored and is properly granted only upon a showing of

exceptional circumstances” and “should not be granted where the moving party seeks solely to

relitigate an issue already decided.” Kroemer v. Tantillo, 758 F. App’x 84, 87 (2d Cir. 2018)

(quotation marks and citation omitted) (summary order).       Where a motion “for post-judgment

relief merely [seeks] to relitigate issues already decided,” it “plainly fail[s] to demonstrate the

exceptional circumstances that could merit the exercise of the district court’s discretion to grant

relief from its prior decision.” Id. (quotation marks omitted).

       Here, the Court granted summary judgment because it found that Plaintiff had only

established mere disagreement over the proper course of dental treatment. Plaintiff argues that the

Court erred when it made this finding by overlooking new dental records mentioned in his August

and November 2018 correspondence. ECF No. 126 at 2; see ECF Nos. 121, 122.

       Plaintiff seems to assert that his claim was not merely disagreement over treatment because

Defendant refused to fill cavities in his other teeth when he declined the extraction of the diseased

teeth. Cf. Harrison v. Barkley, 219 F.3d 132, 136 (2d Cir. 2000) (“[T]he refusal to treat an inmate’s

tooth cavity unless the inmate consents to extraction of another diseased tooth constitutes a

violation of the Eighth Amendment.”). But the Court found no indication in the record that,

“subject to [his] consent to undergo an unwanted medical procedure,” Plaintiff was conditionally

denied treatment of a degenerative dental condition. Id. at 137.

       Contrary to Plaintiff’s assertion, his correspondence from August and November 2018 does

not present newly-discovered evidence indicating that Defendant was deliberately indifferent.

ECF No. 122. Moreover, the Court received those letters well before issuing its Order granting

summary judgment. Plaintiff is not entitled to relief under Rule 60(b) because he has not

demonstrated that there has been a mistake, inadvertence, surprise, excusable neglect, or newly



                                                 2
discovered evidence. Finally, there is no record evidence to support Plaintiff’s contention that

defense counsel “maliciously altered” Plaintiff’s deposition testimony.

       Accordingly, for all the reasons stated, the Court denies Plaintiff’s motion for

reconsideration.

II.    Bill of Costs

       Plaintiff also objects to Defendant’s Bill of Costs (ECF No. 125), which reflects a $583.50

fee for Plaintiff’s deposition transcripts, arguing that defense counsel “maliciously altered” or

falsified his testimony and the facts in this case. ECF No. 127. The Court finds that Plaintiff has

not sustained his burden of establishing that the cost requested should not be awarded.

       “[C]osts—other than attorney’s fees—should be allowed to the prevailing party” unless “a

federal statute, [the Federal Rules of Civil Procedure], or a court order provides otherwise.” Fed.

R. Civ. P. 54(d)(1). “[S]uch an award against the losing party is the normal rule obtaining in civil

litigation, not an exception.” Whitfield v. Scully, 241 F.3d 264, 270 (2d Cir. 2001) (citation

omitted).

       “A judge or clerk of any court of the United States may tax as costs the . . . [f]ees for printed

or electronically recorded transcripts necessarily obtained for use in the case.” 28 U.S.C. §

1920(2).    The Court’s “Guidelines for Bills of Costs,” located on the Court’s website

(http://www.nywd.uscourts.gov), describes the supporting documentation needed when seeking

deposition transcript costs. See also Loc. R. Civ. P. 54(d), (e), (g).

       Here, it cannot be disputed that Plaintiff’s deposition testimony was “necessarily obtained

for use in the case” since it was submitted as part of Defendant’s summary judgment motion and

the Court cited it in its Order granting the motion. Therefore, it is a properly taxable cost. See




                                                  3
Hassan v. City of Ithaca, No. 6:11-CV-06535 (MAT), 2016 WL 4430604, at *1 (W.D.N.Y. Aug.

21, 2016).

       The Court also finds that Plaintiff has not carried his burden of showing that this cost should

not be imposed. See, e.g., Whitfield, 241 F.3d at 270. As stated above, Plaintiff accuses defense

counsel of altering his deposition but does not indicate how his testimony was altered. The Court

finds no factual support for this claim, which is based on Plaintiff’s conclusory and unsworn

statements.

       Consequently, the Court finds no basis to deny Defendant’s Bill of Costs.

                                         CONCLUSION

       Plaintiff’s motion for reconsideration (ECF No. 126) is DENIED, and Defendant’s Bill of

Costs (ECF No. 125) is GRANTED in full. The Clerk of Court will amend the judgment in this

case to include the $583.50 in costs.

       IT IS SO ORDERED.

Dated: August 13, 2019
       Rochester, New York                    ______________________________________
                                              HON. FRANK P. GERACI, JR.
                                              Chief Judge
                                              United States District Court




                                                 4
